
	
		II
		112th CONGRESS
		2d Session
		S. 2466
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2012
			Mr. Tester introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to authorize the
		  provision of behavioral health readiness services to certain members of the
		  Selected Reserve of the Armed Forces based on need, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Military Reservists Access to
			 Mental Health Services Act of 2011.
		2.Provision of
			 behavioral health readiness services to certain members of the Selected Reserve
			 based on need
			(a)Provision
			 authorizedSection 1074a(g) of title 10, United States Code, is
			 amended—
				(1)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
				(2)by inserting
			 after paragraph (1) the following new paragraph (2):
					
						(2)The Secretary concerned may also
				provide to any member of the Selected Reserve not described in subsection
				(d)(1) or (f) care for behavioral health conditions if the Secretary
				determines, based on such member's most recent medical exam or mental health
				assessment, that the receipt of such care by such member will ensure that such
				member meets applicable standards of medical
				readiness.
						.
				(b)FundingSubject
			 to applicable provisions of appropriations Acts, amounts available to the
			 Department of Defense for Defense Health Program shall be available for the
			 provision of behavioral health services under section 1074a(g) of title 10,
			 United States Code (as amended by subsection (a)).
			(c)Budgeting for
			 health careIn determining the amounts to be required for
			 behavioral health services for members of the Selected Reserve under section
			 1074a(g) of title 10, United States Code (as so amended), for purposes of the
			 budget of the President for fiscal years after fiscal year 2011, as submitted
			 to Congress pursuant to section 1105 of title 31, United States Code, the
			 Assistant Secretary of Defense for Health Affairs shall consult with
			 appropriate officials having responsibility for the administration of the
			 reserve components of the Armed Forces, including the Chief of the National
			 Guard Bureau with respect to the National Guard.
			
